854 So.2d 243 (2003)
Gerald CICCIA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-1159.
District Court of Appeal of Florida, Fourth District.
September 3, 2003.
Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public Defender, West Palm Beach, and Gerald Ciccia, Raiford, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Heidi L. Bettendorf and Georgina Jimenez Orosa, Assistant Attorneys General, West Palm Beach, for appellee.
PER CURIAM.
In Appellant's direct criminal appeal, the public defender filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We agree there are no meritorious issues for appeal and affirm the judgment and sentence. However, Appellant correctly argues that the trial court erred in failing to give him notice and an opportunity to object to the amount assessed for the public defender's fees, an issue which was preserved for appeal by the denial of his rule 3.800(b)(2) motion. The public defender's fee and lien are therefore stricken, without prejudice to being reimposed on remand after the proper procedure is followed. See, e.g., Holm v. State, 784 So.2d 1185 (Fla. 2d DCA 2001); Fisher v. State, 697 So.2d 1291 (Fla. 1st DCA 1997).
Affirmed in part; reversed in part and remanded with instructions.
WARNER, SHAHOOD and GROSS, JJ., concur.